Rao, Chief Judge:
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked FRB (Import Spec’s Initials) by Import Specialist Frank R. Brennan (Import Spec’s Name) on the invoices covered by the protests enumerated above consist of copper engraving sheets assessed at 5% cents per pound under the provision in Paragraph 381, Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade (T.D. 51802) for copper engravers’ plates, ground.
It is claimed that the copper sheets at bar should have been assessed at the rate of 3% cents per pound under Paragraph 381, as modified, supra, as copper engravers’ plates, not ground.
The merchandise covered by the instant protests is, in fact, rolled copper engravers’ plates and does not include plates of matte or gravure quality.
That the protests enumerated above be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
*269Although the merchandise was assessed with duty under paragraph 381, as modified, at the rate applicable to copper engravers’ plates, ground, the collector’s reports on protest describe the merchandise as “Copper engravers’ plates, not ground.”
In view of the foregoing, we hold that the merchandise, represented by the items marked with the letter “A” and with the initials of the import specialist on the invoices accompanying the entries covered by the protests enumerated on the attached schedule of protests, is properly dutiable at 314 cents per pound under paragraph 381, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as copper engravers’ plates, not ground.
The protests are sustained and judgment will be entered for the plaintiffs.